Case MDL No. 3010 Document 124 Filed 08/10/21 Page 1 of 3




                EXHIBIT A
            Case MDL No. 3010 Document 124 Filed 08/10/21 Page 2 of 3




                              BEFORE THE JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION


IN RE: DIGITAL ADVERTISING                     )              MDL No. 3010
ANTITRUST LITIGATION                           )


                      PUBLISHER PLAINTIFFS’ RESPONSE TO
                  STATE OF TEXAS’ SUPPLEMENTAL INFORMATION

        The Supplemental Information filed by the State of Texas on August 4, 2021, R. 109,

further supports Publisher Plaintiffs’ arguments that transfer and centralization with Texas is

unnecessary. By amending its complaint to remove its request for damages under Section 4C of

the Clayton Act, Texas has merely acted consistent with what the law already made apparent –

namely, that there was no risk that those damages would overlap with the damages sought by the

Publisher Plaintiffs. 1 As Publisher Plaintiffs explained at the hearing before this Panel, the plain

language of Section 4C expressly precludes Texas from seeking parens patriae damages on

behalf of business entities, 15 U.S.C. § 15c(a)(1)(B)(ii), which comprise the putative class the

Publisher Plaintiffs seek to represent. And to the extent Texas sought parens patriae damages on

behalf of private individuals, counsel for Texas admitted at the hearing that its theory of those

damages was that sellers that overpaid to advertise their products due to Google’s unlawful

conduct passed those overpayments on to consumers by raising the price of their products. That

theory is squarely foreclosed by the Supreme Court’s decision in Illinois Brick Co. v. Illinois,



1
  While Google correctly notes that Texas has not yet been granted leave to amend its complaint,
R. 117 at 1, Google offers no reason that leave will be denied, other than Google’s inexplicable
belief that amending a complaint to avoid the undeniable expense and inconvenience of having a
suit transplanted halfway across the country for pretrial proceedings, see In re Concrete Pipe,
302 F. Supp. 244, 254-55 (J.P.M.L. 1969) (Weigel, J., concurring), is somehow an “improper
purpose” warranting denial of an amendment, R. 117 at 1. No reason being offered to believe
Texas will be denied leave to amend, it is appropriate to assume that this amendment will be
allowed pursuant to the liberal federal policy favoring such leave.
                                                   1
            Case MDL No. 3010 Document 124 Filed 08/10/21 Page 3 of 3




431 U.S. 720 (1977), which establishes a “bright-line rule” that plaintiffs lacking a direct

relationship with an antitrust defendant may not seek relief under the antitrust laws. Apple Inc. v.

Pepper, 139 S. Ct. 1514, 1520 (2019). By abandoning its claim for parens patriae damages

under section 4C, Texas has obviated the need for pretrial litigation to address these issues, thus

eliminating the risk of inconsistent rulings regarding those issues and making centralization of

Publisher Plaintiffs’ action with Texas’ suit even more inappropriate than it already was when

that claim remained.

       WHEREFORE, for the reasons stated above, and in Publisher Plaintiffs’ response in

opposition to Google’s motion for transfer and centralization, this Panel should deny Google’s

motion to centralize without prejudice. In the alternative, if the Panel determines that

centralization of some actions is appropriate, Publisher Plaintiffs respectfully request that the

Panel transfer such non-state actions, i.e., excluding the Texas action, to the Northern District of

California for pretrial proceedings before Judge Freeman.

Dated: August 6, 2021                                 BOIES SCHILLER FLEXNER LLP

                                                      By: /s/ Philip C. Korologos
                                                      Philip C. Korologos
                                                      pkorologos@bsfllp.com
                                                      BOIES SCHILLER FLEXNER LLP
                                                      55 Hudson Yards, 20th Floor
                                                      New York, NY 10001
                                                      Tel.: (212) 446-2300 / Fax: (212) 446-2350

                                                      Attorneys for Plaintiffs Genius Media Group,
                                                      Inc., Sterling International Consulting Group,
                                                      The Nation Company, L.P., and The
                                                      Progressive, Inc.




                                                  2
